BRIGHT, Senior Circuit Judge,
dissenting.
The majority gives Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 105 S.Ct. 1904, 85 L.Ed.2d 206 (1985), a crabbed reading. It nakedly accepts appellants’ allegations that their disputes with Ford are separate from the collective bargaining agreement notwithstanding that it is impossible to find fraud without examining Ford’s obligations under the collective bargaining agreement. Thus, the majority reaches a result completely out of step with the preemption doctrine central to federal labor law. I, therefore, dissent.
As in Lueck, our analysis must focus on whether appellants’ state law claims for fraudulent misrepresentation and breach of contract confer “non-negotiable state law rights on employers or employees independent of any right established by contract, or, instead, whether evaluation of the * * * claim[s] is inextricably intertwined with consideration of the terms of the labor contract. If the state * * * law purports to define the meaning of the contract relationship, that law is preempted.” Id. at 1912. Contrary to the majority’s opinion, resolution of appellants’ claims substantially depends upon analysis of the collective bargaining agreement, and therefore section 301 of the LMRA preempts their claims.
It is undisputed that, upon hire, appellants became members of the collective *960bargaining unit covered by the labor contract. Furthermore, Ford had a contractual obligation to offer available jobs at the St. Paul plant to company employees on the preferential hiring list. This interplant job opportunity program rests upon the seniority provisions of the basic labor contract. After hiring appellants, Ford became obligated to comply with the contractual provision requiring it to recall employees on the preferential hiring list who possessed existing seniority, which appellants did not possess. Thus in discharging appellants, Ford claims it merely relied on its agreement with the Union as it was obliged to do.
This court must now decide whether appellants’ claims, characterized as state contract and tort claims, are preempted by federal labor law in light of Ford’s obvious defense that its conduct complied with a valid labor contract. In Lueck, the Supreme Court recognized the potential for this contract-tort “characterization game” 1 observing that because “nearly any alleged willful breach of contract can be restated as a tort claim * * * the arbitrator’s role in every case could be bypassed easily if § 801 is not understood to pre-empt such claims.” Lueck, 105 S.Ct. at 1915.
The majority concludes that the rights and obligations appellants assert do not derive from the collective bargaining agreement. Rather, appellants’ claims arise from prehire agreements with Ford which are separate from and independent of the collective bargaining agreement. This suggests that by virtue of the alleged pre-employment agreements with Ford, appellants acquired an employment status different from that of Ford employees who, unlike appellants, retained their seniority rights. Under this analysis, employees in the position of appellants might also sue Ford for breach of these prehire agreements, if appellants had served their probationary period, achieved permanent status, and had then been laid off according to their seniority under the collective bargaining agreement. This would turn the preemption doctrine on its head.
However, the Supreme Court has ruled that the collective bargaining agreement supersedes individual employment contracts. J.I. Case Co. v. NLRB, 321 U.S. 332, 64 S.Ct. 576, 88 L.Ed. 762 (1944). Individual employment contracts may not be used to limit or condition the terms of the labor contracts. Id. at 336-39, 64 S.Ct. at 579-81. Thus, just as Ford and appellants are not free to make individual agreements that appellants will work for a rate of pay less than that guaranteed by the labor contract, they may not strike a prehire agreement for guaranteed permanent employment which conflicts with the collective bargaining agreement.
Further, the majority, by dismissing the Ninth Circuit’s analysis in Bale v. General Telephone Co., 795 F.2d 775 (9th Cir.1986), has unnecessarily created a conflict in the circuits. It attempts to distinguish Bale by the fact that the plaintiffs in Bale brought a section 301 claim concurrent with their state law claims. This is “a distinction without a difference” for appellants here have expressly waived the section 301 claims they had.
In this case, as in Bale, there is no way to measure the misrepresentations alleged without examining that which has been misrepresented; here, the collective bargaining agreement. The majority ignores the various contentions of Ford that the alleged misrepresentations were not quoted in full or accurately or were taken out of context. There is simply no way around the inextricable meshing of the collective bargaining agreement and appellants’ claims.
In addition, appellants’ claims are not analogous to those asserted in Belknap v. Hale, 463 U.S. 491, 103 S.Ct. 3172, 77 L.Ed.2d 798 (1983), as contended by the majority. In Belknap, the Supreme Court recognized the right of strikebreakers to bring a state cause of action for breach of contract against their employer in part because the strikebreakers were not covered *961by the collective bargaining agreement and therefore had no remedy in the grievance machinery of the labor contract. See id. at 507, 103 S.Ct. at 3181. Here, appellants were covered by the collective bargaining agreement, had access to the grievance machinery, and, in fact, filed a grievance contesting their lay-offs which contained allegations similar to those pressed here.
This court has previously recognized that “application of federal preemption cannot be avoided by attempts to allege only state contract or tort theories * * *.” Moore v. General Motors Corp., 739 F.2d 311, 317 (8th Cir.1984). Here, appellants’ asserted rights and Ford’s alleged duty arise from the collective bargaining agreement and evaluation of appellants’ state law claims substantially depends upon interpretation of that collective bargaining agreement. Lueck, 105 S.Ct. at 1914-15. Accordingly, I believe the district court acted correctly in applying the doctrine of preemption as a basis' for dismissing the action by these Ford employees.

. For a discussion of these characterizations in tort actions brought by unionized employees see FitzGibbon Kinyon & Rohlik, "Deflouring Lucas Through Labored Characterizations: Tort Actions of Unionized Employees," 30 St. Louis U.L.J. 1, 23 (1985).